                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               HOT SPRINGS DIVISION



SALLIE E. SMITH                                                               PLAINTIFF

v.                               Case No. 6:18-CV-06002

NANCY A. BERRYHILL,
Acting Commissioner,
Social Security Administration                                                DEFENDANT



                                           ORDER

       The Court has received proposed findings and recommendations (Doc. 14) from United

States Magistrate Judge Barry A. Bryant. There have been no objections. After careful review,

the Court concludes that the findings and recommendations should be, and hereby are,

APPROVED and ADOPTED as this Court’s findings in all respects in their entirety. Judgment

will be entered accordingly.

        IT IS SO ORDERED this 14th day of February 2019.



                                                   /s/ Robert T. Dawson
                                                   ROBERT T. DAWSON
                                                   SENIOR U.S. DISTRICT JUDGE
